Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to a communication filed on 6/17/2020.
2.    Claims 1-24 are pending.
Information Disclosure Statement (IDS)
3.	Applicant files an IDS on 6/17/2020; it is considered.
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a first ride vehicle (in pending independent claims 1,  and 20).
- a second ride vehicle (in pending independent claims 1, and 20).
- a first magnet (in pending independent claims 1, 15, and 20).
- a second magnet (in pending independent claims 1, 15, and 20).
- a third magnet (in pending independent claim 15).
- a substantial smooth ride path surface (in pending independent claim 15).
- a first automated guided vehicle (AGV) (in pending independent claim 15).
- a second AGV (in pending independent claim 15).
- a third AGV (in pending independent claim 15).
- a control system (in pending independent claims 1, 15, and 20).
- a first wheel set (in pending independent claim 15).
- a second wheel set (in pending independent claim 15).
- a third wheel set (in pending independent claim 15).
equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
6.	 In a structure of claim 1 (i.e., a system), only one configuration would be performed at a time; therefore, “and” should be “or” in phrase “in a third configuration; and”.
Claim Rejections - 35 USC §101
7.	The claims 1-24 - considered each claim as a whole - are eligible under 35 USC §101 because according to the 2019 PEG the claimed subject matter is not abstract, and there is an integration into a practical application: electromagnetic coupling ride vehicles together in different configurations.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The examiner provides MPEP support(s) to a rejection under 35 U.S.C. 103  by reliance on scientific theory and legal precedent
I.   RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 

In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
B.   Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

VI.   REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
A.   Reversal of Parts
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
B.   Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
C.   Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, "The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan Yifei et al. (CN 106608309 A) (hereinafter “Tan Yifei”) in view of Boyle (US Pub. 20160045833 A1) .
A. Per claims 1, 15, and 20: Tan Yifei teaches a ride system, comprising:
- a first ride vehicle having a first magnet (i.e. “the electric sucker with electromagnetic force after being electrified” see Tan Yifei, the abstract, and pg. 2 last para.) exposed along a first combining interface fixed on the outer side of the vehicle body” see Tan Yifei Fig. 1, and claim 1).
Tan Yifei does not disclose a first additional magnet exposed along a first additional exterior side of the first ride vehicle; however, there is a precedent court case for obviousness: duplication a magnet and rearrange a location of that magnet to a side of that ride vehicle);
	Tan Yifei does not expressly describe:
- a second ride vehicle having a second magnet/(e.g., a suction cup) exposed along a second exterior side of the second ride vehicle and a second additional magnet exposed along a second additional exterior side of the second ride vehicle.
However,  the above precedent court case supports for this obviousness rejection: to duplication and to rearrange a part location to another side of a ride vehicle body – i.e., using two similar vehicles with opposite polarities to combine together – see Tan Yifei pg. 3 first para.); and
- a control system configured to control maneuvering of one or both of the first and second ride vehicles (i.e., there is a vehicle control system, see Tan Yifei, claim 10) to:
Establishing/actuating a coupling (using suction cups) between the first magnet and the second magnet in a first configuration (i.e., actuating a switch to electrified magnets to combine two vehicles together, see Tan Yifei, claim 10); or similar couplings of:
Establishing/actuating a coupling between the first magnet and the second additional magnet/(suction cup) in a second configuration; or

Establishing/actuating a coupling between the first additional magnet and the second additional magnet in a fourth configuration.
	The examiner notices that applicant’s above first, second, third, or forth configurations are merely different coupling of different sides between two identical vehicles by using switcher(s) to adjust electromagnetic forces (see Tan Yifei, claim 4) to create one moving body.  Tan Yifei does not expressly disclose about one uniform ride vehicle; however, Boyle (using AGVs - see Boyle, para.[0017]) expressly discloses that language (see Boyle, claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement to implement Tan Yifei with Boyle’s a uniform ride vehicle to reduce man-power to control a number of moving traffics on a road surface whenever this is necessary.
B. Per claim 2: The rationales and references for above rejection of claim 1 are incorporated.
Tan Yifei also teaches to control maneuvering of one or both of the first and second ride vehicles into another/fifth configuration in which there is a total decoupling of the first ride vehicle and the second ride vehicle (i.e., making the first ride vehicle  (110) and the second ride vehicle (110) moving after split, see Tan Yifei, para. [0091] and claim 9).
C. Per claim 3: The rationales and references for above rejection of claim 1 are incorporated.
th para) disposed between a first exterior side and a first additional exterior side, and a second ride vehicle 110 comprises a second passenger cabin disposed between a second exterior side and a second additional exterior side (e.g. ride vehicles are plain, simple squared-side cars, see Tan Yifei, Fig. 2).
D. Per claim 4: The rationales and references for above rejection of claim 1 are incorporated.
Tan Yifei also implies that a first exterior side extends substantially parallel to the first additional exterior side, and the second exterior side extends substantially parallel to the second additional exterior side (e.g., a bumper/ a coupling/attachment 120 to exterior side of ride vehicle 110, see Tan Yifei, Fig. 1).
E. Per claim 5: The rationales and references for above rejection of claim 4 are incorporated.
	This claim requires structural components since it is directed to a system.
Tan Yifei also implies that the first exterior side is a first front bumper of the first ride vehicle, the second exterior side is a second front bumper of the second ride vehicle, the first configuration includes the first front bumper and the second front bumper facing opposing directions and each other, the second configuration includes the first front bumper and the second front bumper not coupled and facing in a same direction, and the fourth configuration includes the first front bumper and the second front bumper facing opposing directions and away from each other (i.e., each ride vehicle 110 all has electromagnetic couplings at four sides to couple together among different configurations, see Tan Yifei Figs. 1-2).

Tan Yifei does not expressly disclose that the first exterior side extends transverse to the first additional exterior side, and the second exterior side extends transverse to the second additional exterior side: however, a precedent case law for Making Adjustable, making changes in size/Proportion - In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) support an obviousness rejection from prior art of Tan Yifei.
G. Per claim 7: The rationales and references for above rejection of claim 6 are incorporated.
Tan Yifei does not expressly disclose that the first exterior side extends substantially perpendicular to the first additional exterior side, and the second exterior side extends substantially perpendicular to the second additional exterior side (a precedent case law to support a rejection of obviousness to duplicate, and to change in shape of a similar mounted component on the exterior side of a ride vehicle 110, see Tan Yifei, Figs. 1-2).
H. Per claim 8: The rationales and references for above rejection of claim 1 are incorporated.
It is obvious that Tan Yifei et al. suggest a ride system of claim 1, comprising a third ride vehicle having a third magnet exposed along a third exterior side of the third ride vehicle and a third additional magnet exposed along a third additional exterior side of the third ride vehicle, wherein the control system is configured to maneuver the first, second, and/or third ride vehicles to:
- establish a coupling between the first magnet and the third magnet in a fifth configuration;

- establish a coupling between the first additional magnet and the third magnet in a seventh configuration;
- establish a coupling between the first additional magnet and the third additional magnet in an eighth configuration;
- establish a coupling between the second magnet and the third magnet in a ninth configuration;
- establish a coupling between the second magnet and the third additional magnet in a tenth configuration;
- establish a coupling between the second additional magnet and the third magnet in an eleventh configuration; and
- establish a coupling between the second additional magnet and the third additional magnet in a twelfth configuration.
	Above similar coupling functions between 2 magnets are repeatedly performed – a precedent law decision makes these functions are obvious.
	Tan Yifei already discloses different configurations of coupling identical, squared, and 4-sided identical vehicles together by electromagnets on a flat surface (see Tan Yifei, Figs. 1-2, note that “a flat surface” has been  used as  a surface to ride vehicles with no surface resistance).
I. Per claim 9: The rationales and references for above rejection of claim 8 are incorporated.
connecting three ride vehicles together by coupling them horizontally to form a three vehicle cluster – see Tan Yifei Figs. 1-2).
K. Per claim 11: The rationales and references for above rejection of claim 1 are incorporated.
Applicant claims a ride system, comprising an interactive show element, wherein the control system enables a coupling of the interactive show element with the first magnet, the first additional magnet, the second magnet, the second additional magnet, or any combination thereof (i.e., a control module can be linked to other communication circuits to activate an interactive show.
Boyle suggests his vehicles can be linked to other computer-executing actions to start an interactive show while riding vehicles “when the ride vehicle modules are linked as a uniform ride vehicle, the communication circuitry 52 may enable operating as an integrated unit. The processor 54 may be any type of computer processor or microprocessor capable of executing computer-executable code. In some embodiments, the processor 54 may be one or more microcontrollers.” – see Boyle, para. [0038]).
L. Per claim 12: The rationales and references for above rejection of claim 1 are incorporated.
Boyle already teaches a ride system of claim 1, wherein the first ride vehicle comprises a first automated guide vehicle (AGV) and the second ride vehicle comprises a second AGV (see Boyle, para.[0017] ).

Boyle discloses that vehicles are AGVs to move on a path.
Tan Yifei already discloses different configurations of coupling identical vehicles together by electromagnets on a flat surface (see Tan Yifei, Figs. 1-2, note that “a flat surface” has been  used as  a surface to ride vehicles with substantially no surface resistance in recreation centers).
A motivation for moving uniform AGVs (coupling many AGVs together by magnets) on along smooth path surface to reduce resistance on moving surface and using AGVs would be efficient to control and to maintain because moving surfaces are clearly marked
N. Per claim 14: The rationales and references for above rejection of claim 1 are incorporated.
Applicant claims that a first magnet comprises a first electromagnet and the second magnet comprises a second electromagnet and operation of each of the first and second electromagnets is controlled by the control system.
Tan Yifei teaches about actuating magnets by electricity (i.e. “the electric sucker with electromagnetic force after being electrified” see Tan Yifei, the abstract, and pg. 2 last para.)
Boyle clearly suggests about control couplings between vehicles from a control system  (i.e., “During the course of the ride, the uniform ride vehicle 10 may be triggered to split apart (e.g., perform delinking operations) by computer instructions stored on a non-transitory machine-readable medium (e.g., memory), received signals from a control system located remotely from the ride vehicle, fixed tracks, or the like.” see Boyle, para.[0023]).

O. Per claim 16: The rationales and references for above rejection of claim 15 are incorporated.
Applicant claims that the first AGV comprises a first additional magnet exposed along a different side of the first AGV than the first magnet, wherein the second AGV comprises a second additional magnet exposed along a different side of the second AGV than the second magnet, and wherein the third AGV comprises a third magnet exposed along a different side of the third AGV than the third magnet.
Since a general AGV is an automated guided vehicles, this term is narrower in meaning than a broader meaning for “a ride vehicle”; therefore, the examiner respectfully submits that the rationales and references set forth for a rejection of claim 1/15 are also applied to reject this claim on obviousness.
P. Per claim 17: The rationales and references for above rejection of claim 15 are incorporated.
Applicant claims about an ability to enable magnetic coupling between the first AGV, the second AGV, and the third AGV such that a vehicle order of the first AGV, the second AGV, and the third AGV, relative to an end of the substantially smooth ride path surface, changes at different segments of the smooth ride path.
	Tan already suggests vehicles 110 can be configured with electrified magnetic couplings between a first vehicle, a second vehicle, a third vehicle on a smooth ride surface (i.e., “When the combination vehicle with 4 of combined interface 120, each one combined interface 120 correspondingly installed on one outer side of the vehicle body. and, a combined interface 120 the body 110 of the mounting position is matched with each other” see Tan Yifei, page 5, seventh para., and “the electric sucker is set with switch, and when the switch is opened, the electric sucker is electrified with the electromagnet, the electromagnetic force which is adjustable.” see Tan Yifei, Fig. 2, page 2, last paragraph).
	Therefore, this claim is obviously rejected.
Q. Per claims 18 and 21: The rationales and references for above rejection of claim 15 are incorporated.
	Applicant claims an ability to enable magnetic coupling between the first AGV, the second AGV, and the third AGV such that an orientation of the first AGV, the second AGV, and the third AGV changes, relative to a direction of travel (see Boyle, para. [0031]).
Tan Yifei suggests this claimed ability (i.e., when the electromagnetic is electrified, the electromagnetic force keep vehicles together, and a controller only gives them one direction of travel (because they” are tied” together) - see Tan Yifei, page 5 the para, and page 2, last para).
R. Per claims 19, and 22: The rationales and references for above rejection of claim 15 are incorporated.
Applicant claims about using a first proximity sensor disposed on the first AGV, a second proximity sensor disposed on the second AGV, and a third proximity sensor disposed on the 
Boyle uses a proximity sensor to determine a strength of an attraction signal in order to couple these vehicles together  (i.e., using proximity sensors, see Boyle, para. [0047]), and wherein the control system is configured to determine and cause, based at least in part on the sensor feedback, appropriate dynamic magnetic couplings by a switch between the first ride vehicle, the second ride vehicle, and the third ride vehicle.(i.e. “the electric sucker with electromagnetic force after being electrified” see Tan Yifei, the abstract, and pg. 2 last para.)
Therefore, claims 19, and 22 are obviously rejected based on a combination of Tan Yifei and Boyle.
S. Per claim 23: The rationales and references for above rejection of claim 20 are incorporated.
-	a first proximity sensor disposed on the first ride vehicle (i.e., using proximity sensors, see Boyle, para. [0047]); and
-	a second proximity sensor disposed on the second ride vehicle (i.e., using a duplicate proximity sensor, see Boyle, para. [0047])
 wherein the control system is configured to receive sensor feedback from the first proximity sensor (note: a feedback signal represents a sufficient attractive force between two magnets, therefore, this characteristic is implied) and the second proximity sensor, and wherein the control system is configured to dynamically couple and decouple at least a portion of the first plurality of magnets and the second plurality of magnets based at least in part on the sensor 
T. Per claim 24: The rationales and references for above rejection of claim 20 are incorporated.
The examiner respectfully submits that a combination of Tan Yifei and Boyle already suggest a structure of a ride system, wherein the ride path comprises a substantially smooth ride path, wherein the first ride vehicle comprises a first automated ride vehicle (AGV) having a first wheel set configured to enable movement of the first AGV along the substantially smooth ride path, and wherein the second ride vehicle comprises a second AGV having a second wheel set configured to enable movement of the second AGV along the substantially smooth ride path.
See above rationales and references set forth for an obvious rejection.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tan Yifei in view of Boyle, and in view of Kerecsen (US  Pub. 20200294401 A1).
J. Per claim 10: The rationales and references for above rejection of claim 1 are incorporated.
Tan Yifei and Boyle do not  disclose a ride system of claim 1, wherein:
the first ride vehicle comprises a first proximity sensor and the second ride vehicle comprises a second proximity sensor;
the control system is configured to receive sensor feedback from the first proximity sensor; and

However, Kerecsen discloses a proximity sensor and feeding back measured signal for an appropriate coupling (i.e.,” A sensor may be a proximity sensor for detecting the presence of nearby objects without any physical contact. A proximity sensor may be of ultrasonic, capacitive, inductive, magnetic, eddy-current or infrared (IR) type. A typical proximity sensor emits a field or a signal, and senses the changes in the field due to the object. An inductive type emits magnetic field, and may be used with a metal or conductive object. An optical type emits a beam (commonly infrared), and measures the reflected optical signal. A proximity sensor may be a capacitive displacement sensor, based on the capacitance change due to the proximity of conductive and non-conductive materials. A metal detector is one type of a  proximity sensor using inductive sensing, responding to conductive material such as metal. Commonly a coil produces an alternating , magnetic field, and measuring eddy-currents or the changes in the, magnetic fields.” see Kerecsen, para. [0469])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tan Yifei and Boylle with Kerecsen to explain further about using a proximity sensor and its characteristic to measure an attraction force by magnets between vehicles within a proximity.
Conclusion
10.	Claims 1-24 are rejected. Claim 1 is also objected.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571) 272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662